              Case 1:19-cv-07035 Document 1 Filed 07/29/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 LARRY MARSHAK,
                        Petitioner,
         v.
 ESTATE OF WILLIAM PINKNEY and
 THE ORIGINAL DRIFTERS, INC.                          Civil Action No: 19-CV-7035

                        Respondents.                  PETITION TO VACATE
                                                      ARBITRATION AWARD



       Petitioner Larry Marshak (“Marshak”) hereby petitions the Court pursuant to the Federal

Arbitration Act, 9 U.S.C. §1 et seq., to vacate the April 30, 2019 Final Award rendered in the

American Arbitration Association proceeding in New York styled Larry Marshak v. Estate of

William Pinkney and The Original Drifters, Inc., AAA Case No. 01-16-0000-3521.

       For cause, Petitioner states that (1) the arbitrator failed to make a mutual, final and

definite award; (2) the arbitrator exceeded his powers; (3) the arbitrator committed misconduct in

refusing to grant a continuance and hear evidence pertinent and material to the controversy, and

(4) the arbitrator acted in manifest disregard of the law.

       Pursuant to Local Rule 6.1(c), Petitioner requests an oral argument on this Petition.

       This Petition is supported by the accompanying memorandum, declaration and exhibits.

                                               Respectfully submitted,
                                               LARRY MARSHAK
Dated: July 29, 2019                   By:     /s/ Eric M. Sommers
                                               Eric M. Sommers
                                               (pro hac vice applied for and pending)
                                               SOMMERS LAW, PLLC
                                               116 South River Road, Bldg. D, Suite 5
                                               Bedford, NH 03110
                                               Eric@sommerslaw.com
                                               (603) 570-4854


                                                  1
